Title: To James Madison from John Armstrong, 19 February 1811
From: Armstrong, John
To: Madison, James


Dear Sir,New York 19 Feb. 1811.
The enclosed letters having some relation to public business & one of them solliciting for its object a direct reference to you, I have thought it proper to transmit them & to request, that M. Coles may be instructed to acknowledge their receipt. Permit me to enquire, whether two other letters which I have had the honor of writing to you, since my return to this City, have been received? One of these related to M. Warden, the other, to Mr. Mc.Crae. I am, Sir, with very great respect, Your faithful & Obedient Servant,
John Armstrong
